         Case 1:18-cv-09904-PKC Document 109
                                         108 Filed 11/23/20
                                                   11/20/20 Page 1 of 4




                                                         Proceed with the deposition of Ms. Hall.
                                                         Application DENIED without prejudice to
                                                         renewal based upon the transcript of Ms. Hall's
                                       November 20, 2020 deposition.

VIA ECF & FACSIMILE                                           SO ORDERED.
Hon. P. Kevin Castel, USDJ
                                                              Dated: 11/23/2020
United States District Court, SDNY
500 Pearl Street, Courtroom 11D
New York, New York 10007
Fax: (212) 805-7949

                                    Re:     Ruiz v. City, et al., Civ. No. 18-cv-9904 (PKC)(GWG)
Your Honor:
       We write requesting the Court’s assistance with a discovery dispute relating to Plaintiff’s
request to depose two additional Amtrak witnesses. The next status conference is scheduled for
January 21, 2021 at 11:00 a.m.
        As the Court may recall, Plaintiff has been endeavoring to depose an Amtrak employee
with firsthand knowledge of the subject grate for approximately one year now. The first such
request and deposition notice was served on December 10, 2019 after Amtrak produced its first
witness, who lacked knowledge of the grate in issue and what existed beneath the grate.
        On September 22, 2020, Plaintiff served a 30(b)(6) Notice on Amtrak. In response, Amtrak
designated Sebastian (“Sal”) Rendino to testify about topics including but not limited to: (1)
Amtrak’s ventilation system, exhaust ventilation system, emergency exhaust ventilation system,
HVAC system, and/or any other ventilation system at or near or below Pennsylvania Station, in
the vicinity of 8th Avenue and West 33rd Street, and the relationship between such ventilation
systems and the vault or shaft below the subject grate, and the subject grate itself; (2) the purpose
of the subject grate and what is located below the subject grate; (3) the purpose of the vault or shaft
below the subject grate; (4) any connection between the vault or shaft below the subject grate and
Amtrak’s ventilation system; (5) whether Amtrak uses or derives any kind of benefit from the
existence of the vault or shaft below the subject grate and the subject grate itself; and (6) the
structure, engineering for and functioning of the ventilation system, all shaft ways and component
parts. To date, Amtrak still has not produced such a witness.
        Instead, on November 17, 2020, Amtrak Counsel produced Mr. Rendino, who is now
retired. He testified that he had been employed by Amtrak for four and a half years total and had
worked in the Fire Life and Safety Department for Amtrak from 2018 (after Plaintiff’s accident)
through April 2020. Mr. Rendino testified that there is a duct that leads from the closest Amtrak
         Case 1:18-cv-09904-PKC Document 109
                                         108 Filed 11/23/20
                                                   11/20/20 Page 2 of 4
                                                                                     Ruiz, 18cv9904
                                                                                       - - page 2 - -

fan room to the plenum below the grate. He also testified that there is a pipe that leads from this
fan room to the plenum. Mr. Rendino further testified that he believed the duct connecting the
grate area and the fan room serves no purpose, and he was unaware of what, if any purpose, the
pipe serves. Mr. Rendino testified that he had no firsthand knowledge of the duct, the pipe, or even
this fan room.
        Mr. Rendino testified that he obtained all information he had about the grate, duct, and pipe
from Thomas Hall and Michael McGuiness, current Amtrak employees. Mr. Rendino repeated that
he had no firsthand knowledge and that all information he had come from both Mr. Hall and Mr.
McGinnis during a conversation he had with them while Amtrak Counsel was present. In other
words, Amtrak Counsel had a conversation with Mr. Rendino, Mr. Hall, and Mr. McGuiness
during which Mr. Hall and Mr. McGinnis provided the firsthand information about the grate to
Mr. Rendino. Amtrak Counsel then produced Mr. Rendino, not Mr. Hall and/or Mr. McGuiness.
Plaintiff’s and Co-Defense counsel were thereafter foreclosed from asking Mr. Rendino for further
information about his conversation with Mr. Hall and Mr. McGinnis and further details he may
have learned about the grate, duct, pipe, and area below the grate, based on Amtrak Counsel’s
assertion of the attorney-client privilege. Accordingly, we have no way of knowing what specific
information Mr. Rendino obtained from Mr. Hall and what information Mr. Rendino obtained from
Mr. McGuiness.
       Immediately after the deposition, Plaintiff’s Counsel requested that Amtrak Counsel
produce both Mr. Hall and Mr. McGuiness for deposition as soon as possible. All Counsel have
been conferring on this issue from November 17, 2020, after Mr. Rendino’s deposition concluded,
through today. In response, Amtrak Counsel has agreed to produce Mr. Hall but not Mr.
McGuiness and has indicated that the earliest she can produce Mr. Hall is December 14 or 15,
2020.
        We respectfully request that Amtrak Counsel be ordered to produce both Mr. Hall
and Mr. McGuiness by a date certain, and early enough for Plaintiff’s Counsel to issue any
required post-deposition discovery requests and to obtain responses prior to the final
December 30, 2020 fact discovery end date. Mr. Rendino unequivocally testified that he obtained
the information from both Mr. Hall and Mr. McGinnis, not just Mr. Hall.
       Thus far, the parties have deposed seven witnesses, with an eighth deposition scheduled
for November 24, 2020. These two additional depositions will not exceed 10 depositions. See
FRCP 30(a)(2)(A).
        On October 7, 2020, for the first time, Amtrak produced drawings relating to the fan room
closest to the grate, duct work, and connecting plenums in response to outstanding discovery
demands, per the Court’s September 15, 2020 Order. Doc. 101. However, these drawings relate to
a 1998 reconfiguration of the fan room and connecting duct work and do not detail the duct that
runs from this fan room to the plenum below the subject grate. It may be that this duct no longer
         Case 1:18-cv-09904-PKC Document 109
                                         108 Filed 11/23/20
                                                   11/20/20 Page 3 of 4
                                                                                      Ruiz, 18cv9904
                                                                                        - - page 3 - -

serves a purpose, as Mr. Rendino believed, but he did not know if it merely ran into the fan room
wall or whether it was connected thereto with an opening of some sort.
        Immediately following Mr. Rendino’s deposition, Plaintiff served Amtrak with a notice to
depose Mr. Hall and Mr. McGuiness. Plaintiff also issued a demand for all drawings, plans, and
documents relating to the specific fan room and its connecting ducts, pipes, and ventilation system
predating the 1998 reconfiguration (from the date of the first installation of that fan room through
the 1998 reconfiguration served by Amtrak on October 7, 2020). Plaintiff also requested all
documents relating to the any duct, pipe, drain line, or other object referenced by Mr. Rendino as
running through or underneath or connected to the plenum beneath the subject grate and connected
to Amtrak’s current relevant fan room. This information, which should have been previously
disclosed, as it would be encompassed by earlier discovery demands, may contain information
relating to the duct running from the fan room to the plenum below the grate. Without disclosing
the content of the drawings designated confidential by Amtrak, it is possible that Amtrak
abandoned the duct leading to the plenum below the grate. All we know for sure at this point is
that there is a duct that runs to the fan room from the subject grate and that Mr. Rendino was told
by Mr. Hall and Mr. McGuiness that the duct currently serves no purpose. We respectfully
request that Amtrak be directed to produce this document discovery at least three days prior
to the depositions of Hall and McGuiness.
        In her November 2, 2020 letter to the Court, Amtrak’s Counsel indicated, “Amtrak has
already acknowledged that the ventilation through the grates reaches Amtrak’s track level and that
Amtrak benefits from its presence.” See Doc. 104, fn 4. Moreover, following the Court’s
September 15, 2020 Order directing that Amtrak provide a date certain for a site visit or an affidavit
explaining why such a site visit cannot be accommodated, Amtrak had agreed to stipulate that
ventilation through the grates reaches Amtrak’s track level and that Amtrak benefits from its
presence. See Doc. 104, fn 4. Then, Amtrak specifically designated Mr. Rendino to testify about
“whether Amtrak uses or derives any kind of benefit from the existence of the vault or shaft below
the subject grate and the subject grate itself.”
         During his November 17, 2020 deposition, Mr. Rendino testified that he does not know if
Amtrak derives any benefit from the grate. Moreover, Mr. Rendino testified that the only
connections to the plenum below the grate were the duct connecting to the wall of the fan room, a
pipe also leading to the fan room, a hatch leading to a passageway that runs only to the fan room,
and there “might be” another hatch or door no longer in use. As indicated, Mr. Rendino did not
testify that the grate provides ventilation for Amtrak’s tracks below.
       We respectfully request that Amtrak Counsel be required to disclose the factual basis
for her representation to the Court that Amtrak derives a benefit from the grate at least
three days prior to the deposition of the Mr. Hall and Mr. McGuiness.
       Though Counsel for the City made the constructive suggestion that the parties first depose
        Case 1:18-cv-09904-PKC Document 109
                                        108 Filed 11/23/20
                                                  11/20/20 Page 4 of 4
                                                                                  Ruiz, 18cv9904
                                                                                    - - page 4 - -

Mr. Hall, then revisit whether Mr. McGuiness should also be produced, Amtrak Counsel has
vacation, there are several people to coordinate and apparently Mr. Hall cannot be produced until
December 14 or 15, 2020. Therefore, there will not be sufficient time to resolve any disputes or
even to coordinate or schedule Mr. McGuiness thereafter. Hence, we request that both Mr. Hall
and Mr. McGinnis be produced for deposition as soon as possible. Counsel for the City and MSG
stated that they have no objection to Plaintiff’s motion. Counsel for MTA and NYCTA has not
indicated any position as of filing.
                                     Respectfully Submitted,



                                     Carmen Giordano, Esq.
CC:    Via ECF & Email:
       All counsel of record
